Case 0:21-cv-61048-RAR Document 1 Entered on FLSD Docket 05/18/2021 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

 RAYMOND HALES,

          Plaintiff,                               Case No. _________________

 vs.

 SUN INDUSTRIES, LLC, and
 TOBY BERTHELOT,

      Defendants.
 ________________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff RAYMOND HALES, for and in behalf of himself and other employees

 similarly situated, sues the Defendants SUN INDUSTRIES, LLC, a Louisiana limited

 liability company and its manager, TOBY BERTHELOT, and alleges:

                                   JURISDICTION AND VENUE

          1.      This is a collective action for unpaid minimum wages, overtime

 compensation and liquidated damages under the Fair Labor Standards Act of 1938, as

 amended, 29 U.S.C. §201 et seq., hereinafter referred to as “the FLSA” and for other

 relief under the laws of the state of Florida for breach of contract and unpaid

 wages.

          2.      Jurisidiction of this action is conferred upon the Court by §16(b) of the

 FLSA, 29 U.S.C. §16(b) and the Court has supplemental jurisdiction of Plaintiff’s state

 law claims under 28 U.S.C. §1367(a).




          Law Offices of Donald R. McCoy • 111 SE 12th Street, Ft. Lauderdale, FL 333\16 • (954) 618-6575
Case 0:21-cv-61048-RAR Document 1 Entered on FLSD Docket 05/18/2021 Page 2 of 7




        3.     Venue lies in the Southern District of Florida, where Plaintiff resides and

 where the events or omissions giving rise to Plaintiff’s claims occurred.

                                                PARTIES

        4.     Defendant SUN INDUSTRIES, LLC is a limited liability company

 organized under the laws of the state of Louisiana, with its principal address at 6105 La .

 Highway 1 S, Brusly, LA 70719.

        5.     Since in or about February, 2021, at times prior thereto and continuing

 through the present, SUN INDUSTRIES, LLC was and is doing business in the state of

 Florida, as a subcontractor working on electrical lines and equipment for a contractor to

 Florida Power & Light.

        6.     Defendant TOBY BERTHELOT is an individual residing in West Baton

 Rouge Parish, Louisiana, and is sui juris.

        7.     At all times hereinafter mentioned, Defendant TOBY BERTHELOT was an

 owner and manager of Defendant SUN INDUSTRIES, LLC., who exercised operational

 control of the day-to-day business activities of SUN INDUSTRIES, LLC and acted in the

 interest of SUN INDUSTRIES, LLC in relation to its employees, including the Plaintiff.

        8.     Defendants SUN INDUSTRIES, LLC and TOBY BERTHELOT employed

 and were employers of the Plaintiff and of other similarly situated employees within the

 meaning of §§3(d) and 3(g) of the FLSA, 29 U.S.C. §§203(d) and (g).

        9.     Plaintiff RAYMOND HALES resides in Broward County, Florida. From in

 or about February, 2021, through April 23, 2021, Plaintiff worked for the Defendants as

 a foreman, at various locations in the state of Florida, where he worked and directed the



                                                      2
        Law Offices of Donald R. McCoy • 111 SE 12th Street, Ft. Lauderdale, FL 333\16 • (954) 618-6575
Case 0:21-cv-61048-RAR Document 1 Entered on FLSD Docket 05/18/2021 Page 3 of 7




 work of other employees in the installation of underground electrical cables and other

 electrical equipment in and around commercial buildings.

                               FLSA ENTERPRISE COVERAGE

        10.    At all times referred to in this Complaint, SUN INDUSTRIES, LLC

 performed related activities through unified operation or common control for a

 common business purpose and therefore was and is an “enterprise” within the meaning

 of §3(r) of the FLSA [29 U.S.C. 203(r)].

        11.    At all such times, the said enterprise was and is an “enterprise engaged in

 commerce or in the production of goods for commerce” within the meaning of §3(s)(1)

 of the FLSA [29 U.S.C. 203(s)(1)], in that it had, and now has, (a) employees working on

 instrumentalities of commerce and handling or otherwise working on goods and

 materials that have been moved in or produced for interstate commerce; and (b) upon

 information and belief, an annual gross volume of sales made or business done which

 was not less than $500,000 (exclusive of excise taxes at the retail level that are

 separately stated).

        12.    The Defendants employed the Plaintiff in commerce and in their

 enterprise engaged in commerce or in the production of goods for commerce and agreed

 to pay him an hourly wage. Plaintiff’s employment with the Defendants was at all times

 subject to the minimum wage, overtime and recordkeeping provisions of the FLSA [29

 U.S.C. 206, 207 and 211(c)].




                                                      3
        Law Offices of Donald R. McCoy • 111 SE 12th Street, Ft. Lauderdale, FL 333\16 • (954) 618-6575
Case 0:21-cv-61048-RAR Document 1 Entered on FLSD Docket 05/18/2021 Page 4 of 7




                             FACTS COMMON TO ALL COUNTS

       13.    Plaintiff began his employment with the Defendants in or about February,

2021, at which time the Defendants promised to pay the Plaintiff an hourly wage of

$33.00 per hour for his work as an electrician and foreman.

        14.    Plaintiff performed his assigned work in an exemplary manner during

 February, March and April, 2021. His last day of work was April 23, 2021.

        15.    During his last work week, during the period from on or about Monday,

 April 19, 2021, through on or about Friday, April 23, 2021, the Plaintiff worked

 approximately fifty-four (54) hours for the Defendants for which he has not been paid.

        16.   As of the next regular payday and continuing through the present the

 Defendants have repeatedly and willfully refused to pay the Plaintiff, despite several

 requests.

        17.   Plaintiff is informed and believes that the Defendants have also failed and

 refused to pay the other members of his crew for the work they performed during the

 same work week, Monday, April 19, 2021, through on or about Friday, April 23, 2021,

 and that some or all of them would join this action if they are provided notice of their

 rights under the FLSA.

  COUNT I - UNPAID MINIMUM WAGES AND OVERTIME COMPENSATION

        18.    Plaintiff restates the allegations of paragraphs 1 through 17, above, as if

 they were fully set forth herein.

        19.     The Defendants have violated and are violating the minimum wage

 provisions of the FLSA by employing Plaintiff RAYMOND HALES, and other employees

 similarly situated, in commerce and in an enterprise engaged in commerce or in the

                                                      4
        Law Offices of Donald R. McCoy • 111 SE 12th Street, Ft. Lauderdale, FL 333\16 • (954) 618-6575
Case 0:21-cv-61048-RAR Document 1 Entered on FLSD Docket 05/18/2021 Page 5 of 7




 production of goods for commerce without paying them wages for all hours worked at a

 rate not less than the minimum hourly rate required by §6(a) of the FLSA, 29 U.S.C.

 206(a).

        20.        The Defendants have violated and are violating the overtime provisions of

 the FLSA by employing Plaintiff RAYMOND HALES, and other employees similarly

 situated, in commerce and in an enterprise engaged in commerce or in the production

 of goods for commerce for a workweek longer than forty (40) hours without paying

 them for their overtime hours at a rate not less than one and one-half times the regular

 rate at which they were employed.

        21.       Defendants therefore are liable to Plaintiff, and to other employees who

 are and were, similarly situated, for unpaid minimum wages and overtime

 compensation in amounts to be determined by the Court and for additional equal

 amounts as liquidated damages, plus a reasonable attorney’s fee and the costs of this

 action as provided in 29 U.S.C. §216 (b).

        22.       Under 29 U.S.C §216(b) the FLSA authorizes an action to recover this

 liability to be maintained by any one or more employees for and in behalf of himself and

 other employees similarly situated who consent in writing to become a party.

       WHEREFORE, Plaintiff prays that the Court conditionally certify this cause as a

collective action on behalf of all of the Defendants’ present and former employees who

worked with the Plaintiff during the period set forth above, authorize the Plaintiff to notify

each such employee of the pendency of this action and establish procedures for them to

opt in as additional parties Plaintiff if they wish to do so; that the Court enter judgment

against the Defendants jointly and severally for the respective amounts of unpaid

                                                         5
           Law Offices of Donald R. McCoy • 111 SE 12th Street, Ft. Lauderdale, FL 333\16 • (954) 618-6575
Case 0:21-cv-61048-RAR Document 1 Entered on FLSD Docket 05/18/2021 Page 6 of 7




minimum wages, overtime compensation and liquidated damages the Court finds are due

the Plaintiff and those other employees and former employees similarly situated who

shall, after proper notice, give their consent in writing to become a party Plaintiff in this

action; and award them a reasonable attorney’s fee and the costs of this action.

                      COUNT II - Breach of Contract/Unpaid Wages

         23.    Plaintiff restates the allegations of paragraphs 1 through 17, above, as if

 fully set forth herein.

         24.    Plaintiff entered into an oral contract of employment with the Defendants

 to provide his services as an electrician and foreman to the Defendants for an hourly

 wage of $33.00 per hour plus one and one-half times this rate for hours exceeding forty

 (40) in a workweek. In the alternative, such a contract may be implied in fact.

         25.   Plaintiff performed all of the obligations on his part to be performed under

 this contract or such performance has been waived or excused by the Defendants.

         26.    Defendants breached the said employment contract by failing to pay the

 Plaintiff for the hours he worked in the performance of his contractual obligations

 during the period from Monday, April 19, 2021, through and including Friday, April 23,

 2021.

         27.    Plaintiff expended time and monies in performing his contractual

 obligations and providing his services which services conferred a substantial benefit

 upon the Defendants.

         28.    Plaintiff has suffered lost wages and other damages as a direct and

 proximate result of Defendant’s breach.



                                                       6
         Law Offices of Donald R. McCoy • 111 SE 12th Street, Ft. Lauderdale, FL 333\16 • (954) 618-6575
Case 0:21-cv-61048-RAR Document 1 Entered on FLSD Docket 05/18/2021 Page 7 of 7




           29.    All conditions precedent to this cause of action have been met or have

 been waived by the Defendants.

       30.       Plaintiff has had to retain the services of the undersigned attorney to bring

this action against the Defendants.

       31.       Section 448.08, Florida Statutes, authorizes the Court to award the

prevailing party in an action for unpaid wages the costs of the action and a reasonable

attorney’s fee.

           WHEREFORE, Plaintiff prays for judgment against Defendants for damages for

 breach of contract including, but not limited to, unpaid wages and for additional

 amounts to be awarded for other damages, prejudgment interest, costs and a reasonable

 attorney’s fee.

                                     DEMAND FOR JURY TRIAL

       Plaintiff RAYMOND HALES hereby demands trial by jury as to all issues so

triable.

       Respectfully submitted this 17th day of May, 2021.



                                                      DONALD R. McCOY, P. A.
                                                      111 S.E. 12th Street
                                                      Fort Lauderdale, Florida 33316
                                                      Telephone: (954) 618-6575
                                                      Facsimile: (954) 618-6577
                                                      E-mail: mccoyesquire@me.com


                                                      By________/s/________________
                                                           Donald R. McCoy
                                                           Florida Bar No. 887862

                                                              Attorney for Plaintiff

                                                         7
           Law Offices of Donald R. McCoy • 111 SE 12th Street, Ft. Lauderdale, FL 333\16 • (954) 618-6575
